—Judgment, Supreme Court, New York County (Martin Rettinger, J.), rendered July 14, 1998, convicting defendant, after a jury trial, of rape in the first degree.and sodomy in the first degree, and sentencing him to concurrent terms of 12V2 to 25 years, unanimously affirmed.
The court’s Sandoval ruling balanced the appropriate factors and was a proper exercise of discretion (see People v Hayes, 97 NY2d 203; People v Walker, 83 NY2d 455, 458-459; People v Pavao, 59 NY2d 282, 292). The court properly permitted inquiry into defendant’s prior convictions and their underlying facts, since they were probative of his credibility. Moreover, none of these prior crimes were similar to the crimes for which defendant was on trial.
The court’s listing of some evidentiary factors for the jury to consider in connection with the element of forcible compulsion did not constitute unfair marshaling of the evidence (see People v Culhane, 45 NY2d 757, 758, cert denied 439 US 1047). It was abundantly clear to the jury that the defense position was that the sexual encounter was consensual, and nothing in the court’s charge undermined that position. Concur — Williams, P.J., Ellerin, Rubin, Marlow and Gonzalez, JJ.